Exhibit 10.11(m)

 

 

THIRD AMENDMENT TO PURCHASE AGREEMENT

 

This THIRD AMENDMENT, dated as of November 13, 2019 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of February 8, 2017 (the “Existing Agreement”, as
amended by the First Amendment to the Purchase Agreement, dated as of June 11,
2018, the Second Amendment to the Purchase Agreement, dated as of November 16,
2018, and as amended by this Amendment, the “Agreement”), among PERIMETER MASTER
NOTE BUSINESS TRUST, a business trust organized and existing under the laws of
the State of Nevada, as issuer (the “Issuer”), PERIMETER FUNDING CORPORATION, a
Nevada corporation (“Perimeter”), as transferor (together with its successors
and permitted assigns in such capacity, the “Transferor”), ACCESS FINANCING,
LLC, a Georgia limited liability company, as assignee of Atlanticus Services
Corporation, a Georgia corporation, as servicer (together with its successors
and permitted assigns, the “Servicer”), TSO-FORTIVA NOTES HOLDCO LP, as Agent
(the “Agent”), TSO-FORTIVA CERTIFICATE HOLDCO LP, as a Certificateholder and
TSO-FORTIVA NOTES HOLDCO LP, as an Investor.

 

W I T N E S S E T H :

 

WHEREAS, the parties wish to amend the Existing Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Existing Agreement.

 

2. Amendment.

 

Section 1.1 of the Existing Agreement is amended hereby by deleting the
definition of “Aggregate Maximum Principal Amount” and adding the following
definition in its place:

 

“Aggregate Maximum Principal Amount” means Seventy Million Dollars
($70,000,000.00), as such amount may be reduced from time to time in accordance
with the terms hereof or the Series 2018-Three Purchase Agreement.

 

3. Representations and Warranties. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). As of the date hereof, each of the Transferor, the Issuer and the
Servicer, as to itself only and not as to any other, represents and warrants to
the Agent, the Investors and the Certificateholder, that all representations and
warranties made by it in Section 4.1 of the Agreement, with respect to itself,
are true and correct as of the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

4. Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, all of the terms and conditions of the Existing Agreement shall remain
in full force and effect. All references to the Existing Agreement in any other
document or instrument among the parties hereto shall be deemed to mean such
Existing Agreement as amended by this Amendment. This Amendment shall not
constitute a novation of the Existing Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
obligations of the Existing Agreement, as amended by this Amendment, as though
the terms and obligations of the Existing Agreement were set forth herein.

 

5. Limited Recourse; No Proceedings. Sections 6.10 and 6.11 of the Agreement are
incorporated herein by reference.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

8. Limitation of Liability. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under the parties to this Agreement, (d)
Wilmington Trust, National Association has not verified and has conducted no
investigation as to the accuracy or completeness of any representation, warranty
or covenant of the Issuer and (e) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any Indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other document to which the Issuer is a party.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

PERIMETER FUNDING CORPORATION,

as Transferor


By: /s/ Rosalind T. Drakeford                        

Name: Rosalind T. Drakeford
Title: Secretary

 

ACCESS FINANCING, LLC, as Servicer


By: /s/ Mitch Saunders                                  

Name: Mitch Saunders
Title: Vice President

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

By: Wilmington Trust, National

Association, not in its individual capacity

but solely as Owner Trustee


By:/s/ Patricia A. Bradenburg                       
Name: Patricia A. Bradenburg
Title: Banking Officer

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

TSO-Fortiva Notes Holdco LP, as Agent

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

TSO-Fortiva Notes Holdco LP, as Investor

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

 

TSO-Fortiva Certificate Holdco LP, as

Certificateholder

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                    
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO PURCHASE AGREEMENT]

 

 

 